—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered April 9, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
The suppression court reasonably credited the testimony of the police officer that after observing a livery cab in which defendant was a passenger proceed through a red light, he pulled the car over. Before the officer was able to investigate or speak to the occupants, defendant ran from the vehicle. The officer chased and apprehended the defendant and immediately thereafter found a bag of cocaine in plain view on the rear seat. In considering defendant’s claim that he was pursued and arrested without basis, the court properly recognized that a taint analysis was unnecessary because the abandonment of the cocaine, as found by the court occurred prior to any alleged unlawful police action (People v Jackson, 72 AD2d 149, 154 [1st Dept 1980]; People v Fitzpatrick, 32 NY2d 499, *394506, cert denied 414 US 1033, 1050). Accordingly, the court properly denied defendant’s motion to suppress the drugs. Concur—Murphy, P. J., Kassal, Rubin and Nardelli, JJ.